United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Raleigh, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1038
Issued: January 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2019 appellant filed a timely appeal from a March 27, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish cervical, lumbar, or
left shoulder conditions causally related to the accepted February 17, 2017 employment incident.
FACTUAL HISTORY
On March 2, 2017 appellant, then a 59-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on February 17, 2017 he sustained a left spine and shoulder
1

5 U.S.C. § 8101 et seq.

injury handling postcons while in the performance of duty. In a narrative statement explaining the
events of February 17, 2017, appellant related that he was standing on a ramp when postcons
started quickly coming off the truck trailer. He could not get out of the way in time and he was
wedged between the trailer and the ramp. Appellant explained that he pulled and twisted his left
side because he used his left hand to try to stop the postcons from crashing into him while still
holding a container in his right hand. He then unloaded a truck full of containers and noticed left
shoulder stiffness.
In support of his claim, appellant submitted a March 2, 2017 hospital visit summary which
noted that he had been seen by Dr. Lawrence Kendall Conger, a specialist in emergency medicine,
for a diagnosis of mid back pain.
By letter dated March 3, 2017, the employing establishment controverted the claim. It
argued that appellant had a previously approved OWCP claim, File No. xxxxxx600, for which he
had been on the periodic rolls for the last five years and that he had only recently returned to work
on February 7, 2017 in a limited-duty assignment within his work restrictions.2 The employing
establishment asserted that appellant did not report his current alleged injury until 13 days
following the incident and his claim should be denied.
By development letter dated March 9, 2017, OWCP informed appellant that he had not
submitted sufficient factual or medical evidence to establish his claim. It advised him of the type
of factual and medical evidence needed and provided a questionnaire for his completion. OWCP
afforded appellant 30 days to submit the information. Appellant did not respond.
By decision dated April 10, 2017, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the February 17, 2017 employment incident
occurred as alleged. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
On February 26, 2018 appellant requested reconsideration of OWCP’s April 10, 2017
decision. In a narrative statement dated April 14, 2017, he reported that he did not delay in filing
his claim and that he had attempted to leave a message with the employing establishment’s
manager’s office on February 21, 2017. Appellant further stated that he was provided the wrong
forms at the outset of his injury which further delayed the filing of his claim.
In support of his claim, appellant submitted work restrictions from a physician assistant
dated March 24 through April 11, 2017. He also submitted a September 7, 2017 note from a
physician assistant which indicated that appellant’s February 17, 2017 employment incident
caused a whiplash injury, requiring treatment of the cervical and lumbar spine.
In a March 30, 2017 initial consult report, Dr. Cary Idler, a Board-certified orthopedic
surgeon, noted appellant’s February 17, 2017 employment incident, provided findings on physical

2
The record reveals that appellant has filed several claims with OWCP during the period June 24, 1996 through
December 19, 2007. The record before the Board contains no other information pertaining to the prior claims.

2

examination, and reviewed x-ray studies of the cervical, lumbar, and thoracic spine. He related
appellant’s complaints of neck and back pain and diagnosed low back pain with bilateral sciatica.
In a July 13, 2017 medical report, Dr. Kevin Speer, a Board-certified orthopedic surgeon,
reported that appellant returned for evaluation with a chief complaint of left shoulder pain. He
noted that appellant had prior degenerative findings in his left shoulder with no pain until he
strained his shoulder at work on February 17, 2017. Dr. Speer reported that a magnetic resonance
imaging (MRI) scan of appellant’s left shoulder revealed extensive degenerative pathology and
only a partial thickness supraspinatus tendon tear. He noted that appellant had severe biceps
tendon extra-articular tenosynovitis. Dr. Speer diagnosed incomplete tear of left rotator cuff, and
concluded that appellant’s on-the-job injury strained a previously degenerative shoulder.
By decision dated June 26, 2018, OWCP affirmed the April 10, 2018 decision, as modified,
finding that the evidence of record established that the February 17, 2017 employment incident
occurred as alleged. It denied the claim, however, finding that appellant had not established that
his diagnosed conditions were causally related to the accepted February 17, 2017 employment
incident.
On January 2, 2019 appellant requested reconsideration of OWCP’s decision.
OWCP thereafter received a July 26, 2018 duty status report (Form CA-17), bearing an
illegible signature, which related appellant’s work restrictions. It also received progress notes
from a physician assistant dated May 4 through September 7, 2017 which documented appellant’s
treatment for lumbar radiculopathy, cervicalgia, and pain in the left shoulder.
By decision dated March 27, 2019, OWCP denied modification of the June 26, 2018
decision finding that the evidence of record was insufficient to establish that a diagnosed medical
condition was causally related to the accepted February 17, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

3

Supra note 1.

4
S.C., Docket No. 18-1242 (issued March 13, 2019); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that cervical,
lumbar, or left shoulder conditions causally related to the accepted February 17, 2017 employment
incident.
In support of his claim, appellant submitted a July 13, 2017 medical report from Dr. Speer
who provided a diagnosis of incomplete tear of left rotator cuff. The Board finds that the report
of Dr. Speer is not well rationalized.11 While the physician identified a firm medical diagnosis
pertaining to the left shoulder, he failed to provide a sufficient explanation, based on medical
rationale, on the cause of appellant’s condition, only generally noting that appellant’s on-the-job
injury strained a previously degenerative shoulder.12 A mere conclusory opinion provided by a
physician without the necessary rationale explaining how and why the incident as sufficient to
result in the diagnosed medical conclusion is insufficient to meet a claimant’s burden of proof to
establish a claim.13 The Board has found that a physician must provide a narrative description of
5

T.H., Docket No. 18-1736 (issued March 13 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388 (2008).

8

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

10

S.S., supra note 7; Robert Morris, 48 ECAB 238 (1996).

11

R.C., Docket No. 19-0376 (issued July 15, 2019).

12

H.A., Docket No. 18-1466 (issued August 23, 2019).

13

D.L., Docket No. 19-1176 (issued December 13, 2019); F.D., Docket No. 19-0932 (issued October 3, 2010).

4

the identified employment incident and a reasoned opinion on whether the employment incident
described caused or contributed to appellant’s diagnosed medical conditions.14 Furthermore,
Dr. Speer has indicated that appellant had a preexisting degenerative left shoulder condition, but
failed to discuss appellant’s medical history. A well-rationalized opinion is particularly warranted
when there is a history of preexisting condition.15 Therefore, Dr. Speer’s report is insufficient to
establish appellant’s claim.16
The remaining medical evidence of record is also insufficient to establish appellant’s
traumatic injury claim. The reports from Dr. Conger and Dr. Idler simply noted pain diagnoses.
The Board has held that pain is a symptom, not a compensable medical diagnosis.17 The Board
has held that medical reports which do not provide a firm diagnosis and render an opinion on
causal relationship are of no probative value and are insufficient to establish the claim.18
The physician assistant notes are also of no probative value in establishing causal
relationship. Such healthcare providers are not considered “physician[s]” as defined under
FECA.19 Consequently, their medical findings and/or opinions will not suffice for purposes of
establishing entitlement to FECA benefits.20
OWCP also received a July 26, 2018 Form CA-17 bearing an illegible signature. A report
that is unsigned or bears an illegible signature lacks proper identification and cannot be considered
probative medical evidence as the author cannot be identified as a physician.21
The Board finds that as appellant did not submit rationalized medical evidence establishing
causal relationship between the February 17, 2017 employment incident and his alleged cervical,
lumbar, and left shoulder conditions, he has not met his burden of proof.22

14

See V.J., Docket No. 17-0358 (issued July 24, 2018); John W. Montoya, 54 ECAB 306 (2003).

15

E.B., Docket No. 17-1497 (issued March 19, 2019); R.E., Docket No. 14-0868 (issued September 24, 2014); see
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805(e) (January 2013).
16

K.S., Docket No. 18-1781 (issued April 8, 2019).

17

G.U., Docket No. 19-1002 (issued November 25, 2019).

18

V.U., Docket No. 19-0755 (issued November 25, 2019); LB., Docket No. 18-0533 (issued August 27, 2018);
D.K., No. 17-1549 (issued July 6, 2018).
19
5 U.S.C. § 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.
20

N.B., Docket No. 19-0221 (issued July 15, 2019).

21

K.C., Docket No. 18-1330 (issued March 11, 2019).

22

K.L., Docket No. 18-1029 (issued January 9, 2019).

5

Appellant may submit new evidence or argument with a written request for reconsideration,
to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that a cervical,
lumbar, or left shoulder condition was causally related to the accepted February 17, 2017
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

